DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The amendment filed on 05/18/2022 has been accepted and entered. Accordingly, Claims 1, 7, 16 and 22 have been amended. 
Claims 1-5, 7-20, 22-28 and 30-33 are currently pending. 


Response to Arguments
Applicant’s arguments: see Pages 8 to 13 of the Amendment filed 05/18/2022, with respect to claims 1-5, 7-20, 22-28 and 30-33, in conjunction with amendments “the selected frequency resources comprises a first portion to use for transmitting one or more synchronization signals in one or more symbols, the first portion comprising a number of selected frequency resources less than a total number of the selected frequency resources; and transmitting the signals to the at least one UE using the selected frequency resources, the selected frequency resources being indicative, to the at least one UE, of the locations of the one or more symbols of the one or more synchronization signals within a frame of the signals” has been fully considered and are persuasive. Therefore, rejections of claims 1-5, 7-20, 22-28 and 30-33 have been withdrawn.
Allowable Subject Matter
Claims 1-5, 7-20, 22-28 and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “the selected frequency resources comprises a first portion to use for transmitting one or more synchronization signals in one or more symbols, the first portion comprising a number of selected frequency resources less than a total number of the selected frequency resources; and transmitting the signals to the at least one UE using the selected frequency resources, the selected frequency resources being indicative, to the at least one UE, of the locations of the one or more symbols of the one or more synchronization signals within a frame of the signals” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Baldemair et al. (U.S Patent Application Publication No. US 2014/0198772 A1), which is directed to a wireless communication system; and teaches that method for wireless communications by a base station 12; the base station 12 is selecting the subcarriers (e.g., frequency resources) to use for transmitting signals (e.g., one or more synchronization signals) in 7 OFDM symbols of a frame and, the base station 12 is transmitting an MTC synchronization signal 18 to the wireless device 20 and an MTC device 22/UE; the subcarriers (e.g., frequency resources) are selected based on a predefined set of mapping/Zadoff-Chu sequence mapping (e.g., predefined association) for number of subcarriers (e.g., frequency resources) to a number of OFDM symbol period (e.g., location of the sequence symbols) in a frame and, the mapping of time and frequency resources for transmitting the MTC synchronization signals 18 to the first three or four OFDM symbol periods (e.g., location of symbols) in each of the two subframes; 
	Kim et al. (U.S Patent Application Publication No. US 2016/0294528 A1), which is directed to a wireless access system; and teaches that mapping to the symbols (e.g., predefined association of subcarriers) and, the mapping of subcarriers (e.g., frequency resources) to the location of the one or more OFDM symbols (e.g., the first four OFDM symbols) in a frame by allocating the PBCH signal and, the mapping of subcarriers frequency resources to the number of OFDM symbols (e.g., the location of the one or more OFDM symbols) in a frame via blind decoding starting from the subcarrier indicated by the subcarrier index k; and
	Jeon et al. (WIPO Patent Application Publication No. WO 2017/127181 A1), which is directed to radio access network (RAN) LTE system; and teaches that the allowed/selected carrier frequency resources comprises a discovery reference signal (DRS) within the DTxW/first portion for transmitting the synchronization signals (e.g., primary synchronization signals, secondary synchronization signals, or the like) and reference signals of the DRS in one or more symbols to discover and measure the cell or node and, the selected DTxW for transmission; carrier frequency resources within the DTxW/first portion is configurable or fixed among groups of periods as selected number of carrier frequency resources is less than a total number of the selected carrier frequency resources and, allowed or selected carrier frequency resources within the DTxW/first portion is configurable to one or more different period durations; signaling/transmitting the signals to the UE using the selected carrier frequency resources of the DTxW, and the selected carrier frequency resources of the DTxW is indicative of the location and position of the resources within DTxW information that are used to send the DRS/one or more symbols of the one or more synchronization signals within a sunframe/frame to the UE and, indication of the position/location of DTxW within a DL transmission and DRS subframe resources within the DTxWs (para [0053], Fig.2).
	Wu et al. (WIPO Patent Application Publication No. WO 2017/127181 A1), which is directed to a narrowband (NB) wireless system; and teaches that a portion of the selected/received subcarrier frequency resources are empty of the PSS/SSS synchronization signals; determining locations of the one or more OFDM symbols (e.g., the consecutive four OFDM symbols) in a frame by allocating the symbol pairs of PSS and SSS sequences signal within the sync block based on the empty subcarrier frequency resources/predefined association of the frequency resources received to (#4 in a first slot and #6 in a second slot) empty symbols/ locations of the one or more OFDM symbols within the frame and, determining the locations of the one or more OFDM symbols of the one or more PSS/SSS synchronization signals within a radio frame based on the predefined six TTIs subcarrier frequency resources and, determining the radio frame boundary/locations of the one or more OFDM symbols of the one or more PSS/SSS synchronization signals within a radio frame and mapping onto multiple symbols based on the allocated subcarriers/predefined association of the frequency resources; and
	Primo et al. (U.S Patent Application Publication No. US 2011/0026577 A1), which is directed to an OFDM system; and teaches that determining the amplitude and phase of pilot sub-carrier data (e.g., sets of subcarriers) on which one or more synchronization signals, supervision, control and equalization are received in the one or more OFDM symbols for various purposes; detecting/identifying the location (e.g., symbol numbers) of the one or more OFDM symbols associated with each of the pilot sub-carriers, for example, Set 1 – pilot sub-carrier “a0, a1, a2” – symbol 1, Set 2 – pilot sub-carrier “a3, …, an-1” – symbol 2, … up to  Set n – pilot sub-carrier “an, …” – symbol n of Fig.1 (para [0026] Fig.2-4).

	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “the selected frequency resources comprises a first portion to use for transmitting one or more synchronization signals in one or more symbols, the first portion comprising a number of selected frequency resources less than a total number of the selected frequency resources; and transmitting the signals to the at least one UE using the selected frequency resources, the selected frequency resources being indicative, to the at least one UE, of the locations of the one or more symbols of the one or more synchronization signals within a frame of the signals” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414